EXHIBIT 10.28

EXECUTIVE EMPLOYMENT AGREEMENT

Employment Agreement (“Agreement”) made as of the 18th day of November, 2018 by
and between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”),
and Adrian Woolfson (“Executive”) (collectively, the “Parties”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree follows:

1.Employment.

The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of January 21, 2019 (the “Effective Date”).

2.At-Will Employment.

Executive shall be employed on an at-will basis.  Either Executive or the
Company may terminate employment at any time, with or without cause, and with or
without advance notice.  

3.Position, Duties and Obligations.

(a)Executive shall be appointed as the Executive Vice President, Research and
Development.  Executive shall serve in such position, and in such other
positions as the Board and the Company may from time to time reasonably
determine, subject at all times to the direction, supervision and authority of
the Chief Executive Officer.  During his employment, Executive shall report
solely and directly to the Chief Executive Officer.

(b)During Executive’s employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s ability and shall devote substantially
all of Executive’s business time, attention, knowledge, skills and interests to
the business of the Company (and its subsidiaries).  

(c)During Executive’s employment, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Chief Executive Officer.



 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

(d)The foregoing in this Section 3 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which Executive is
serving as of the Effective Date and discloses to the Chief Executive Officer
prior to the Effective Date or on which Executive commences service following
such date with the Chief Executive Officer’s prior written approval, so long as
such activities do not interfere with the performance of Executive’s
responsibilities hereunder.  

(e)Executive’s principal place of business will be located in Brisbane,
California.

(f)Executive represents that Executive may enter into this Agreement, and as of
the Effective Date, 1) accept employment with the Company under the terms of
this Agreement, and 2) perform the duties and responsibilities contemplated by
this Agreement without violating any other agreement or agreements with other
parties including but not limited to and any prior employers.

4.Compensation and Benefits.

(a)Base Compensation.  The Company shall pay to Executive an annual base salary
of four hundred seventy-five thousand dollars ($475,000), prorated for any
partial employment period and payable in equal monthly installments in
accordance with the Company’s payroll schedule.  The Compensation Committee of
the Board shall annually review the then-current level of Executive’s base
salary (for increase only) to determine the amount, if any, of change to such
salary.

(b)Annual Performance Bonus.  Executive is eligible to earn an annual
performance bonus commencing with the 2019 calendar year performance
period.  The target amount of Executive’s annual cash bonus shall be forty
percent (40%) of Executive’s annual base salary.  The Board shall have sole
discretion to determine whether any annual cash bonus will be paid based upon
achievement of both corporate objectives and Executive’s personal objectives,
and the reasonable discretion to determine that actual amount of any such
bonus.  Executive must be an employee in good standing on the date that the
Board makes such determination in order to earn any such bonus, which
determination shall be made by the Board no later than March 31 of the calendar
year first following the performance period calendar year.  The actual bonus may
be more or less than the target amount based upon the Company’s achievement over
the year.  Any bonus to which Executive becomes entitled for a particular
calendar year shall be paid in accordance with the terms of the applicable bonus
plan, but in no event later than the second payroll period following such Board
determination.  The Compensation Committee of the Board shall annually review
Executive’s then target amount for the annual cash bonus (for increase only) to
determine the amount, if any, of change to such target amount.

(c)Executive Severance Plan.  Executive shall be deemed an Eligible Employee and
an Executive Officer and entitled to receive certain severance benefits under
the Sangamo Therapeutics, Inc. Executive Severance Plan dated March 14, 2017
(the “Severance

2



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

Plan”) subject to the terms and conditions of the Severance Plan.  A copy of the
Severance Plan has been provided to Executive concurrently with this
Agreement.  Notwithstanding the foregoing, in the event that the Company
withdraws this offer after it is signed by Executive or terminates this
Agreement prior to the Effective Date for any reason other than Executive’s
failure to successfully pass the requirements for a background check clearance,
satisfactory reference check, and satisfactory proof of Executive’s legal right
to work in the United States required under Section 8(a) herein, then Executive
shall be entitled to severance under the Severance Plan as though his employment
was terminated by the Company other than for Cause to the same extent as he
would otherwise be entitled had such termination occurred after the Effective
Date; provided, however, that Executive shall not be entitled to such severance
if he has not notified his current employer of his intent to resign his
employment at the time the Company informs him of the withdrawal or termination
of this Agreement.

(d)Retention Bonus Advance.  Executive shall be advanced a retention bonus (the
"Retention Bonus") in the amount of one hundred fifty thousand dollars
($150,000), payable in the first regularly scheduled payroll after the Effective
Date. Although the Retention Bonus is advanced at the beginning of Executive's
employment, it is expressly conditioned on Executive not terminating employment
prior to the first (1st) anniversary of the Effective Date under any
circumstances other than a termination that would entitle Executive to receive
benefits under the Severance Plan, and such advanced Retention Bonus shall not
be deemed earned by Executive until such service condition has been met. If
Executive's employment terminates at any time prior to the first (1st)
anniversary of the Effective Date and Executive is not entitled to receive
benefits under the Severance Plan (such termination, a “Disqualifying
Termination”), then, Executive shall at the time of such Disqualifying
Termination promptly repay the full Retention Bonus to the Company. In the event
Executive does not earn and fails to promptly repay the Retention Bonus in
connection with a Disqualifying Termination, then the Company shall be further
entitled to recover from Executive its costs and expenses incurred in enforcing
Executive’s repayment obligation, including reasonable attorneys' fees and
costs.

(e)Benefits.  Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company pursuant to the terms of the
applicable benefit plans.  Under the Company’s vacation policy, Executive will
have 10 sick days, 15 vacation days and 10 Company holidays per year.

(f)Equity.  Effective as of February 25, 2019 or the trading day immediately
preceding February 25, 2019 in the event February 25, 2019 is not a trading day
(the “Grant Date”), the Compensation Committee of the Board shall grant
Executive a non-statutory stock option to purchase up to 250,000 shares of the
Company’s Common Stock with an exercise price per share equal to the fair market
value of the Company’s Common Stock on the Grant Date (the “Option”) under the
Company’s 2018 Equity Incentive Plan (the “Plan”).  The Option will be evidenced
by the standard stock option agreement under the Plan and will be subject to the
terms and conditions of that agreement and the Plan, with one-quarter of the
Option shares vesting twelve (12) months from the Grant Date and the remainder
vesting in equal monthly installments for thirty-six (36) months thereafter,
provided Executive remains a full-time employee through

3



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

each such vesting date.  Vesting of the Option and any subsequent equity grants
will cease upon termination of Executive’s service by either party for any
reason.

(g)Clawback.  Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this
Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required by any present or future law, government regulation or
stock exchange listing requirement (or any policy adopted by the Company which
ensures compliance with the requirements of any such law, government regulation
or stock exchange listing requirement).

(h)Resignation from Positions.  Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall
immediately resign from any positions Executive has with the Company (or any
subsidiary), whether as an executive, officer, employee, consultant, director,
trustee, fiduciary or otherwise.

5.Confidentiality.  Executive agrees to abide by the terms and conditions of the
Proprietary Information, Inventions and Materials Agreement between Executive
and the Company, a copy of which is attached as Exhibit A.  Executive further
agrees that at all times both during Executive’s employment by the Company and
after Executive’s employment ends, Executive will keep in confidence and trust,
and will not use or disclose, except as directed by the Company, any
confidential or proprietary information of the Company.  

6.Tax Withholdings.  Any and all cash compensation and other benefits (including
without limitation, base salary, annual bonus and sign-on bonus) paid to
Executive under this Agreement shall be subject to all applicable tax
withholding requirements, and the Company shall make such other deductions as
may be required and/or allowed by applicable law and/or as authorized in writing
by Executive.

7.Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company shall be resolved by binding
arbitration before the Judicial Arbitration and Mediation Service (the “JAMS”),
in accordance with the JAMS Employment Arbitration Rules and Procedures,
available at www.jamsadr.com.  Executive and the Company each agree that before
proceeding to arbitration, they will mediate disputes before the JAMS by a
mediator approved by the JAMS.  If mediation fails to resolve the matter, any
subsequent arbitration shall be conducted by an arbitrator approved by the JAMS
and mutually acceptable to Executive and the Company.  All disputes,
controversies, and claims shall be conducted by a single arbitrator, who shall:
(i) allow discovery authorized by California Code of Civil Procedure Section
1282, et seq., or any other discovery required by applicable law; and (ii) issue
a written award that sets forth the essential findings of fact and conclusions
of law on which the award is based. The arbitrator shall have the authority to
award any relief authorized by law in connection with the asserted claims or
disputes.   Judgment upon the arbitrator’s award may be entered in any court
having jurisdiction thereof.  If Executive and the Company are unable to agree
on the mediator or the arbitrator, then the JAMS shall select the
mediator/arbitrator.  The resolution of the dispute by the arbitrator shall be
final, binding, non-appealable, and fully

4



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

enforceable by a court of competent jurisdiction under the Federal Arbitration
Act.  The arbitration award shall be in writing and shall include a statement of
the reasons for the award.  The arbitration shall be held in San Francisco,
California.  The Company shall pay all JAMS, mediation, and arbitrator’s fees
and costs, irrespective of who raised the claim and the outcome of arbitration.

8.Miscellaneous.

(a)Conditions to Agreement.  This Agreement is contingent upon a background
check clearance, satisfactory reference check, and satisfactory proof of
Executive’s legal right to work in the United States.  Executive agrees to
provide any documentation or information at the Company’s request to facilitate
these processes.  

(b)Governing Law.  This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.

(c)Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses.  Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the arbitrator shall have discretion to award the prevailing party attorneys’
fees and costs incurred by it with respect to such claim or action.  The
"prevailing party" means the party determined by the arbitrator to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.

(d)Amendments.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the Parties hereto.

(e)Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

(f)Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and

5



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

(g)Entire Agreement.  This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions
Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.

[signature page follows]



6



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

SANGAMO THERAPEUTICS, INC.

 

 

By:

/s/ Sandy Macrae

Name: Sandy Macrae, MB, CH.B, Ph.D
Title: CEO

 

ADRIAN WOOLFSON

/s/ Adrian Woolfson

 

 



 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

EXHIBIT A

Proprietary Information, Inventions and Materials Agreement

 



 

 

 



186404221 v2